Case 1:20-cv-21601-KMW Document 46 Entered on FLSD Docket 05/29/2020 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA



  UNITED STATES OF AMERICA                                      CASE NUMBER
                                                                   1:20−cv−21601−KMW
                         PLAINTIFF(S)

                               v.

  GENESIS II CHURCH OF HEALTH AND HEALING,
  et al.,
                                                                       DEFAULT BY CLERK F.R.Civ.P.55(a)


                       DEFENDANT(S).




                                                  Clerk's Default
        It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  GENESIS II CHURCH OF HEALTH AND HEALING
  JORDAN GRENON
  JONATHAN GRENON




  as of course, on the date May 29, 2020.
                                                              Angela E. Noble
                                                              CLERK OF COURT

                                                              By /s/ Ahlai Israel
                                                              Deputy Clerk

  cc: Judge Kathleen M. Williams
      United States Of America

                                               DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
